                                        UNITED STATES DISTRICT COURT                                                       s/LED
                                                                 for the
                                               Northern District of West Virginia                                      ‘ILIG. 5
                                                                                                              U.                2019
    WORLDWIDE MACHINERY, L.P.,


                    Plaintff(s)
                        V.
                                                                           Civil Action No.    5:19CV208

    COLUMBIA GAS TRANSMISSION, LLC,
                                                                     :
                    Defendant(s)
                                          JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
        FE   Judgment award        El   Judgment costs      El   Other




     This action was:
      [] tried by jury             tried by judge            decided by judge




      decided by Judge John Preston Bailey
IT IS ORDERED that the motion to DISMISS filed by defendant, Columbia Gas Transmission, LLC, is GRANTED; that the Complaint is
DISMISSED WITH PREJUDICE; that Judgment is entered in favor of said defendant; that Plaintiff shall recover nothing; and that this civil
action is DISMISSED and STRICKEN from the active docket of this Court.




                                                                            CLERK OF COURT
Date:        8/5/2019                                                       Cheryl Dean Riley
                                                                            By: S. 0. Abraham, Deputy Clerk
                                                                                     Signalui’e of Clerk or Deputy Clerk
